This cause came on to be heard upon transcript of the record and the briefs and oral argument of counsel, and upon due consideration the Court is of the opinion that no reversible error is made to appear. The writ of error herein was sued out to a final judgment of ouster by which 291.87 acres of land belonging to the co-relators was ousted from the jurisdiction of the City of North Miami Beach. The facts of this case fall within the principles laid down in the cases of State v. City of Stuart, 97 Fla. 69; 120 So. 335, 64 A. L. R. 1307; City of Coral Gables v. State, 129 Fla. 834, 177 So. 290; Town of Boynton v. State, 103 Fla. 1113, 139 So. 629; State v. Town of Boynton Beach, 129 Fla. 528, 177 So. 327; State v. Town of Boca Raton, 129 Fla. 673, 177 So. 293, and other cases cited in the foregoing cases, which authorities support the judgment rendered.
This case has been very ably briefed and orally argued by counsel for both sides, but after due consideration we are convinced that the judgment of the court below is free from error and should be sustained.
Affirmed.
TERRELL, C. J., WHITFIELD, BROWN, BUDFORD and CHAPMAN, J. J., concur.
Justice THOMAS not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court. *Page 616